 MIDWEST MOTEL MANAGEMENT421Midwest Motel Management Corp.of BirminghamandCurtisL. Lewis Jr. Case 10-CA-1709931 January 1986SUPPLEMENTAL DECISION ANDORDERBy MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 3 July 1985 Administrative Law Judge Phil-lip P. McLeod issued the attached supplemental de-cision.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbrief and has decided to affirm the judge's rulings,findings,' and conclusions2 and to adopt the rec-ommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the. administrative lawjudge and orders that the Respondent, MidwestMotel Corp. of Birmingham, Birmingham, Ala-bama, its officers, agents, successors, and assigns,shall take the action set forth in the Order.Decision and Order' finding, inter alia, that Respondentunlawfully discharged Curtis L. Lewis Jr. in violation ofSection 8(a)(1) and (3) of the National Labor RelationsAct. To remedy this unfair labor practice, the Board di-rected Respondent to reinstate Lewis and to make himwhole for any loss of pay or other benefits he may' havesuffered by reason of the discriminationagainsthim. Theparties being unable to agree on the amount of backpaydue under the terms of the Board's Decision and Order,the Regional Director for Region 10 issued a backpayspecification dated 29March 1985. Respondent filed ananswer admitting certain allegations and denying others.A trial was held before me on 1 May 1985, in Birming-ham, Alabama. All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, andto introduce evidence. At the trial, the General Counselamended the backpay specification to include certain ad-ditional interim earnings which had not been a part ofthe earlier specification. Respondent amended its answerto the backpay specification to admit that the backpayperiod is appropriately defined in the original backpayspecification.At the close of the trial, both GeneralCounsel and Respondent presented oral argument. Addi-tionally, following the close of the trial, the GeneralCounsel filed a timely brief with me.The oral argumentsof both parties as well as the brief filed by the GeneralCounsel have been considered in reaching my decisionherein.On the entire record in this case and from my observa-tion of the witnesses, I make the followingFINDINGS OF FACT1The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2The Respondent contends that at the hearing the judge erroneouslyconcluded that the amount of Lewis' interim earnings was not at issueand prevented it from eliciting evidence on that question. Contrary to thejudge, the Respondent's general dental of the backpay specification con-cerning the amount of interim earnings is sufficient to raise that issue.Ricks ConstructionCo., 272 NLRB 424 (1984);Dews Construction Corp.,246 NLRB 945 (1979). We, however, find no prejudice from the judge'srulings at the hearing or his discussion of this issue in his decision. Boththe judge and the Respondent's counsel asked Lewis whether there wereany other interimearningswhich Lewis denied, and the Respondent didnot attempt to present any additional evidence on this issue or to make anoffer of proof. Accordingly, we adopt the judge's findingswithrespectto interim earnings.Virginia L. Jordan, Esq.,for the General Counsel.Roger Lee, Esq.,ofBirmingham,Alabama, for the Re-spondent.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEPHILIP P. McLEOD, Administrative Law Judge. On 7May 1982, the National Labor Relations Board issued aI.POSITIONS OF THE PARTIESIn its answerto the backpay specification and at thetrialherein,Respondenthas not taken issuewith, anddoes not contest, the formula used by the General Coun-sel to determine gross backpay. Indeed, at the opening ofthe trial, both parties agreed that the only issuein thisproceeding is whether Lewis made a sufficient search forwork during some of the quarters for which backpay isclaimed.II.APPLICABLE LEGAL PRINCIPLESThe legal principles applicable to this case are clear.The Supreme Court stated long ago inPhelpsDodgeCorp. v.NLRB,313-U.S. 177, 197 (1941):-Making the workers whole for losses suffered onaccount of an unfair labor practice is part of thevindication of the public policy which the Boardenforces.A Board backpay order, the Supreme Court has stated,"should'stand unlessitcan be shown that it isa patentattempt to achieve ends other than those which can befairly said to effectuate the policies of the Act."NLRBv.Seven-Up Bottling Co.,344 U.S. 344, 346, 347 (1953).The Supreme Court has also recognized that "the com-1261 NLRB 719 (1982).278 NLRB No. 60 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDputation of the amount due may not be a simple matter.... Congress made the relation of remedy to policy anadministrative matter, subject to limited judicial review,and chose the Board as its agent for the purpose."Nath-anson V.NLRB,344 U.S. 25, 29-30 (1952). In exercisingthe broad discretion granted to it, the Board, with courtapproval, has consistently applied the principle stated inNew. England Tank Industries,147NLRB 598, 601(1964):While the general burden is on the General Counselto establish for each discriminatee the loss of paywhich has resulted from Respondent's establisheddiscriminatory conduct, i.e., the gross backpay overthe backpay period, the burden of proof is on Re-spondent to show diminution of that amount wheth-er such diminution results from- the claimant's will-ful `loss of earnings, or from the unavailability of ajob at Respondent's operation for some reason un-connected with the discrimination.2Thus, it is the burden of the General Counsel to establishthe reasonableness and accuracy of its calculation of thegross backpay amount. That is not an issue in this case.The burden of proof with respect to its affirmative de-fenses rests on Respondent as it was the original wrong-doer.Concerning Respondent's burden to demonstrateaffirmatively that a discriminatee has failed to make areasonable effort to find interim employment, it is wellestablished that the discriminatee is held only to a rea-sonable exertion in this regard and not to the standard ofhighest diligence. Further, success is not a measure ofthe sufficiency of the discriminatee's search for interimemployment, for the law requires only an honest andgood-faith effort. In determining the reasonableness ofthis effort, the discriminatee's skills, experience, qualifica-tions, and age, and the labor conditions in the area arefactors to be considered.Laredo Packing Co., 271NLRB553 (1983);Pipeline Local No. 38 (Hancock-Northwest),268 NLRB 167 (1983).III.THE EVIDENCECurtis L. Lewis Jr. was the only witness who testifiedin this proceeding. Lewis testified credibly that on 15June 1981, 3 days after his illegal discharge, he registeredfor work with the Alabama State Employment Service.On the application, Lewis listed his skills as generalmaintenance, appliance repair, electrical helper, carpen-ter helper, and hotel-motel-apartment complex repair.Lewis stated that he would be willing to take any jobthat became available. Lewis testified without contradic-tion that he continued to contact the state employmentservice two to three times a week until 31 December1982, the end of his backpay period.Lewis testified credibly that in addition to checkingregularly with the Alabama State Employment Service,Lewis checked help wanted advertisements in theWednesday and Sunday newspapers, talked to friendsand relatives about employment possibilities, checkedwith former employers, and went to various hotels,motels,apartment complexes, and restaurantsseekingwork.Apparently in order to continue drawing unemploy-ment compensation,Lewis was instructed by someone atthe Alabama State Employment Service to keep a recordof his search for work. Forms were provided to Lewisby that office for that purpose. At the trial herein, Lewisproduced records which he maintained reflecting hissearch for work during the 5-month period from Junethrough October 1981 and the 3-month period fromMarch through May 1982. The main thrust of Respond-ent's argumentis that records are not available for theentire backpay period documenting Lewis' entire searchforwork. From this,Respondentwould have me con-clude that during the periods for which there are no doc-uments,Lewis made no search for work. I reject Re-spondent's argumentfor the followingreasons.The Board does not require a discriminatee to docu-ment his search for work. Nevertheless, Lewis testifiedcredibly that various records which he kept contempora-neous with his_ search for work were destroyed in a fireat his home. Lewis explained that during his search forwork, he frequently made notes of the employers and thedates of contact with them on envelopes and other scrappieces of paper. These he assembled from time to time,and the information was then transferred to the formsprovided him by the Alabama State Employment Serv-ice. I credit Lewis that some of these forms and notescontaining the namesand dates of other employerswhom he contacted were destroyed in the fire at hishouse.Respondent would have me discredit Lewis' uncontra-dicted testimony regarding the destruction of these formsand notes based on another part of Lewis' testimonywhich at first blush appears exaggerated. At one point,Lewis testified that during the backpay period whichlasted approximately 18 months, he sought work with asmany as 3,000 employers. There is little doubt that Lewisexaggerated the actual number. Looking at Lewis' testi-mony, however, it becomes clear that Lewis was exag-geratingfor purposes of comparison only. The exaggera-tion is soobvious that I do not believe for one momentLewis ever intended to be taken literally. Respondent'scounsel asked Lewis if his best estimate of the number ofplaceswhere he sought work was 10 or 110 or 3010.Lewis responded, "It was the last figure." The followingexchange then took place between Lewis and Respond-ent's counsel:Q. Three thousand places?A. That's-3Q. Could it have been 15,000 places?A. I wasn't keeping, you know, actual numbers.Q. I know you don't have an actual log of theseplaces, but-4A. But I went to places that I saw for a job;that's the places I went to.Q. But you think it's closer to 3000 than 10?A. It felt that way. [Emphasis added.]3The witness is interrupted.z Citations within quote omitted for sake of brevity.4 Counsel is interrupted. MIDWEST MOTEL MANAGEMENT423It is clear from his testimony that Lewis does not claimto have sought work with 3000 employers. Rather,Lewis is saying that as compared to 10 it "felt" more like3000. In other words, Lewis was simply asserting in aninformalway that he was continually searching forwork. Lewis' position is supported rather than under-mined by the available documents, which evidence avery substantial search for work. 'Indeed, for the 8months for which records are available, Lewis contactedapproximately 50 separate employers in his search forwork. He reported back a second, and even a third, timeto several of these employers. Moreover, Lewis' testimo-ny is uncontradicted and straightforward that he contin-ued to contact the Alabama State Employment Serviceapproximately twice a week during the entire backpayperiod.Based on my observation of Lewis and a careful analy-sis of the record as a whole, I find that Lewis made asincere and reasonable effort under the circumstances tofind interim employment to mitigate loss of income re-sulting from his discriminatory discharge by Respondent.Respondent has failed to sustain its burden of provingthat Lewis incurred a willful loss of earnings. Accord-ingly, I find that backpay is due Lewis in the amountclaimed by General Counsel.CONCLUSIONS OF LAW1.The gross backpay formula used by the GeneralCounsel for Curtis L. Lewis Jr. is reasonable and appro-priate.2.Respondent, Midwest Motel Management Corp. ofBirmingham, has failed to establish that Curtis L. LewisJr. incurred a willful loss of earnings during his backpayperiod.On the foregoing findings of fact and conclusions oflaw, I issue the following recommended5ORDERThe Respondent, Midwest Motel Management Corp.ofBirmingham,Birmingham,Alabama, its officers,agents, successors, and assigns, shall satisfy its obligationto make whole Curtis L. Lewis Jr. by payment to him of$12,181, plus interest thereon accrued to the date of pay-ment computed in the mariner prescribed inFlorida SteelCorp.,231 NLRB 651 (1977), minus any tax withholdingsrequired by Federal and state laws.5 If no exceptions are filed as provided in Sec 102.46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as providedin Sec.102.48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses